Third District Court of Appeal
                               State of Florida

                            Opinion filed July 1, 2015.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D14-1829
                         Lower Tribunal No. 94-37277
                             ________________


                             Michael T. Weaver,
                                    Petitioner,

                                        vs.

                               State of Florida,
                                   Respondent.



     A case of original jurisdiction – Habeas Corpus.

     Michael T. Weaver, in proper person.

     Pamela Jo Bondi, Attorney General, and Linda Katz, Assistant Attorney
General, for respondent.


Before ROTHENBERG, LOGUE and SCALES, JJ.

     PER CURIAM.
      On April 29, 2015, this Court issued an opinion denying Michael T.

Weaver’s petition for writ of habeas corpus, which challenged the legality of

Weaver’s 1999 criminal sentence. Our opinion contained an order to show cause

why Weaver should not be prohibited from filing with this Court any further pro se

appeals, petitions, motions, or other proceedings related to his criminal sentencing

in circuit court case number 94-37277.

      Weaver’s response to the show cause order introduces no new argument or

information for our consideration. We conclude that Weaver has not demonstrated

good cause to justify further filings of appeals, petitions, motions, and other

pleadings with this Court.1

      We must balance Weaver’s pro se right of access to courts with the Court’s

need to devote its finite resources to legitimate appeals. State v. Spencer, 751 So.
1  Weaver maintains that his sentence was founded on an unlawful upward
departure. In both his petition for writ of habeas corpus and his response to our
order to show cause, Weaver states that he was not treated the same as similarly
situated defendants. To support this allegation, Weaver cites to Maddox v. State,
760 So. 2d 89 (Fla. 2000) in his petition, as well as to several other cases in which
defendants benefitted from procedural errors in upward departure sentencing. The
record in the instant case reveals no such procedural errors. In exchange for a
reduction from a first degree murder charge to a second degree murder charge,
Weaver entered into a plea agreement in which his sentence could range from the
minimum to the maximum penalty. Any potential departure was subsumed within
the plea agreement. As the Florida Supreme Court stated in Maddox: “In the
departure context . . . this Court distinguished between departure sentences
following a trial and those based on a negotiated plea. A valid plea agreement
constitutes clear and convincing grounds for the trial judge to impose a departure
sentence.” Id. at 107.

                                         2
2d 47, 48 (Fla. 1999) (“[D]enying a pro se litigant the opportunity to file future

petitions is a serious sanction, especially where the litigant is a criminal defendant .

. .”). Accordingly, after an order to show cause and an opportunity to answer, a

court may prevent further filings. Id.

      It is hereby ordered that the Clerk of the Court of the Third District Court of

Appeal shall refuse to accept further pro se filings related to case number 94-

37277; provided, however, that filings related to case number 94-37277 may be

accepted by the Clerk if such filings have been reviewed and signed by an attorney

who is a licensed member of the Florida Bar in good standing.

      Any such further and unauthorized pro se filings by Weaver will subject him

to sanctions, including the issuance of written findings forwarded to the Florida

Department of Corrections for consideration by it for disciplinary action, pursuant

to section 944.279(1) of the Florida Statutes.

      Order issued.




                                           3